Citation Nr: 1605052	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-09 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to undiagnosed illness.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to undiagnosed illness.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to undiagnosed illness.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to undiagnosed illness.

5.  Entitlement to service connection for tinnitus, to include as due to undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

7.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991.  He had additional service in the North Carolina Army National Guard from 1994 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the Veteran's April 2010 notice of disagreement (NOD), he disagreed with all but one of the nineteen issues adjudicated by the RO in the December 2009 rating decision.  However, in May 2011, he withdrew from appeal claims for service connection for a respiratory disorder, a bilateral ankle disorder, a skin disorder, gastroesophageal reflux disease, and a heart disorder.  VBMS Entry May 5, 2011.  These claims are not currently on appeal.

The March 2013 statement of case (SOC) addressed claims for service connection for lipomas of the bilateral upper extremities, xanthelasma, and a lumbar spine disorder.  However, in his April 2013 VA Form 9, the Veteran limited the appeal to the claims listed on the title page.  The claims for service connection for lipomas of the bilateral upper extremities, xanthelasma, and a lumbar spine disorder are not currently on appeal.

The psychiatric claim for service connection has been developed as a claim for depression, a sleep disorder, a personality disorder, and anxiety.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

In characterizing the claim for tinnitus, the Board considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330   (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for tinnitus in a March 2005 final rating decision, based on the absence of a current diagnosis.  Since then, the Veteran was diagnosed with tinnitus on VA examination in November 2012.  As this diagnosis was not of record when the claim was previously denied, the Board finds that the claim for service connection for tinnitus is a new claim, and must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, headaches, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is related to service.
CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of tinnitus.  November 2012 VA examination report.

In addition, the Veteran had a high probability of exposure to hazardous noise while serving in the Navy as a damage controlman, and a moderate probability of exposure to hazardous noise while serving in the Navy as a fire controlman.  Service Personnel Records (Virtual VA Entry April 20, 2012, p. 20/21); Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration  Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  He contends he has experienced tinnitus continuously since noise exposure in the military.

On the question of whether the appellant's in-service symptomatology is etiologically related to his current disability, the record conflicting opinions.  

In support of the claim is an April 2013 private audiologist's report.  The audiologist examined the Veteran, conducted appropriate diagnostic tests, and obtained the Veteran's medical history.  He opined, "based on the temporal presentation of his symptoms, his present tinnitus is likely related to the tinnitus he noted during his military service. It is likely that [the Veteran's] current symptom of tinnitus was caused by his history of noise exposure during his military service."

Against the claim is the opinion of the November 2012 VA examiner.  The examiner examined the Veteran, conducted appropriate diagnostic tests, and reviewed the claims file.  She opined that due to the absence of documentation of tinnitus in the service treatment records, and the fact that there were no significant changes in hearing during service, his tinnitus was less likely than not caused by or a result of military noise exposure.  She opined that the tinnitus may be related to post-service noise exposure, and that it was at least as likely as not related to his non-service connected hearing loss.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his tinnitus.

The probative value of the November 2012 report is diminished by the fact that the examiner did not consider the Veteran's lay assertions of in-service tinnitus in rendering her opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  By contrast, the April 2013 provider linked the Veteran's current tinnitus to service based on the Veteran's credible report of in-service symptoms and activities.  The fact that the April 2013 audiologist did not found his opinion based on a review of the claims file is not dispositive since his opinion is nonetheless based on an accurate factual predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (holding, a medical opinion may not be discounted solely because the examiner did not review the claims file).  

While a remand for an additional medical opinion could be accomplished, this is not required to adjudicate the claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning VA against seeking a medical opinion where favorable evidence is unrefuted).  The evidence is in relative equipoise in showing that the Veteran has tinnitus which is as likely as not due to active service.  In resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations, including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions, and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).
ORDER

Service connection for tinnitus is granted.


REMAND

Additional development of the claims remaining on appeal is required, and the matters are REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claims on appeal that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* medical records from the Veteran's service with the North Carolina Army National Guard.  While the RO has determined the service treatment records from this period of service are unavailable, the Veteran's attorney stated in an October 2012 letter that he was submitting the "complete National Guard records."  VBMS Entry October 9, 2012.  The Board cannot point to these records in the electronic claims file.
Upload the records in separate electronic files to VBMS. 

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying those determinations.  See, e.g. VBMS Entries January 30, 2005 & July 2, 2015 noting the Veteran's receipt of SSA disability benefits.

3.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5) (2015).  Provide the Veteran with a reasonable amount of time to reply to this notice.

4.  Contemporaneously with the effort in paragraph 3, contact the Veteran and ask if he has any further information as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:

* the names, ranks, and organizations of all participants recalled

* the approximate dates and locations of their occurrence,
	
* whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question

5.  Contact the Joint Services Records Research Center or other appropriate source to attempt to verify the Veteran's alleged stressors.  The Veteran's present stressors are summarized in a January 2015 VA Memo.  VBMS Entry January 27, 2015.  All responses received from JSRRC should be documented in the Veteran's claims file.

6.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.
(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently documents diagnoses of major depressive disorder, a history of alcohol/substance abuse, a personality disorder, and PTSD.  See, e.g., March 2015 VA examination report; June 2011 psychiatric evaluation by Dr. C. (VBMS Entry June 21, 2011).

If there is disagreement with the diagnoses of major depressive disorder, a history of alcohol/substance abuse, a personality disorder, and PTSD, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

The examiner's attention is drawn to the following:

* Documentation of alcohol abuse and behavioral problems in service, including in February 1989, August 1999, February 1990, April 1990, May 1990, July 1990, and April 1991.  VBMS Entry May 11, 2001, p. 52, 61, 64, 65, 68, 70, 83, 84.

(C.)  With respect to PTSD, the examiner must state whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that PTSD preexisted the Veteran's active service, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.

The examiner's attention is drawn to the following:

* March 2015 VA examiner's finding that the Veteran has a "well documented history of childhood trauma in
medical records," and that "it is less likely than not that [sic] Posttraumatic Stress Disorder was incurred in or caused by events from his military service, and is more likely than not related to childhood abuse."

* June 2011 psychiatric evaluation report indicating, "the symptoms that initially began as a result of [the Veteran's] childhood physical abuse appear to have been significantly exacerbated by his traumatic experiences in the military and he currently experiences PTSD symptoms that appear directly related to his traumatic military experiences."  

If PTSD did not clearly and unmistakably preexist the Veteran's active service, the RO/AMC should provide the examiner with a summary of all verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner's attention is drawn to the following:

* March 2015 VA examiner's finding that the Veteran's uncorroborated stressor involving physical altercations and threats from other sailors was adequate to support a diagnosis of PTSD.  

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  THE VETERAN IS ADVISED THAT WHEN HE IS CONTACTED BY THE RO TO PROVIDE THE INFORMATION ABOVE, HE SHOULD COOPERATE TO THE BEST OF HIS ABILITY WITH AS MUCH SPECIFIC INFORMATION AS HE CAN RECALL. HIS RESPONSES WILL BE USED TO RESEARCH THE OCCURRENCE OF HIS CLAIMED STRESSORS. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


